UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1237


GREGORY WALSH,

                 Plaintiff - Appellant,

          v.

ONE WEST BANK, FSB; JOHN DOES 1-10/JANE DOE 1-10,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-01094-LO-TCB)


Submitted:   July 24, 2014                     Decided: July 28, 2014


Before FLOYD and     THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory J. Walsh, Appellant Pro Se. Billy Bernard Ruhling, II,
TROUTMAN SANDERS, LLP, Tysons Corner, Virginia; Michael R.
Sklaire,   GREENBERG  TRAURIG,   LLP, McLean,   Virginia,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gregory J. Walsh appeals the district court’s order

dismissing his amended complaint.            We have reviewed the record

and find no reversible error.              Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court at the hearing held on March 7,

2014, and in its order of dismissal.              Walsh v. One West Bank,

FSB,   No.   1:13-cv-01094-LO-TCB      (E.D.   Va.    Mar.    10,    2014).     We

dispense     with    oral   argument    because      the     facts    and     legal

contentions    are   adequately   presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                       2